 34DECISIONSOF NATIONALLABOR RELATIONS BOARDI find nothing legally improper in these remarks by Redfearn, certainly insofar asthey express a hope and belief, which he was entitled to entertain, that the Unionwould be voted out in 1964. Nor do these incidents establish, as the General Counselcontends, that they were "part of a plan" conceived by Respondent in 1963 "toeliminate the Union from Respondent's operations " If these conversations had beenheld with employees who favored the Union, in an attempt to induce them to changetheir loyalties, a more difficult problem might be presented.But here, Quimbyhad previously told Redfearn that he "didn't care for the Union," and Wirtz, whentold by Redfearn at the time he was hired that it was a union shop, informed himthat he "could live with [the union] or without it."Theonly interrogationwhich, in his brief, the General Counsel contends wasviolative of Section 8(a)(1) of the Act, was Redfearn's interrogation of Quimby,during the first day of his employment, how he "felt about the union."However,it is not every interrogation of employees concerning their union views which mustbe found violative of the Act.Blue Flash Express, Inc.,109 NLRB 591, upon whichthe General Counsel relies, dictates that "the test is whether under all the circum-stances, the interrogation reasonably tends to restrain or interfere with the employeesin the exercise of their rights.6The interrogation of Quimby occurred at some point during a longer conversationand the record does not disclose whether it was before or after his inquiry afore-mentioned that Redfearn "explained that the employees were union and it was aclosed shop." If it occurred after Quimby was informed of his obligation to becomea union member it cannot be concluded that Redfearn's inquiry as to how Quimby"felt about the Union" tended "to restrain or interfere with [him] in the exercise ofrights guaranteed by the Act."Blue Flash Express, Inc., supra.In any event, in viewof all the circumstances existing here, including Redfearn's "close relationship withthe workers, and their long continued practice of free discussion of union [affiliation]in his presence and with him, I conclude that his limited queries of a few employees 7about ..their union views does not constitute substantial proof of coercion suchas to warrant action under the Act."Mitchell Standard Corporation,140 NLRB 496,507;Howard Aero, Inc.,119 NLRB 1531.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section2(6) and(7) of the Act.2.The Unionis a labor organization within the meaning of Section2(5) of the Act.3.Respondent has not engaged in the unfairlaborpractices alleged in thecomplaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the cases, it is recommended that the complaint be dismissed inits entirety.6 See alsoN.L R B. v. J. E McCatron, et al, d/b/a Price Valley Lumber Co , etat., 216F. 2d 212, 216 (C A 9), where the court summarized the rule as follows "Interrogation re-garding union activity does not in and of Itself violate Section 8(a) (1) . . . . In order toviolate Section 8(a) (1) such interrogation must either contain an express or implied threator promise, or form part of an overall pattern whose tendency is to restrain or coerce."7The record discloses that Redfearn made a similar inquiry of WirtzJ. B. Guedri,Sr., J. B. Guedri,Jr.,Charles Millhiser,II,ClaireM. Rosenbaum,and Mildred M. Heltzer,Partners,d/b/a North-side Electric CompanyandCharles H. Poindexter.Case No.5-CA-25417.February 15, 1965DECISION AND ORDEROn May 27, 1964, Trial Examiner Lee J. Best issued his Decisionin the above-entitled proceeding, finding that the Respondent had not151 NLRB No. 14. NORTHSIDE ELECTRICCOMPANY35engaged in certain unfair labor practices alleged in the complaint andrecommending that the complaint be dismissed in its entirety, as setforth in the attached Trial Examiner's Decision. The General Counselfiled exceptions to the Trial Examiner's Decision and a brief in supportthereof.The Respondent thereupon filed a brief in answer thereto.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the National Labor Relations Board has delegated itspowers in connection with this case to a three-member panel [MembersFanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Trial Examiner's Decision, the excep-tions, and the briefs, and hereby adopts the Trial Examiner's findings,conclusions, and recommendations.'ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Order recommended by the Trial Examiner, and orders thatthe complaint herein be, and it hereby is, dismissed in its entirety.1In adopting the finding that Poindexter was discharged for cause, and not in violationof the Act, we do not rely upon the Trial Examiner's analysis and conclusions with respectto the effect of the existing contract grievance procedure and its utilization.Further, wedo not construeSpielbergManufacturing Company,112 NLRB 1080,orDenver-ChicagoTrucking Company,Inc.,132 NLRB 1416, as standing for the proposition that certain dis-putes arising between labor and management should be determined by further collectivebargaining in accordance with the procedures set forth in the collective-bargaining agree-ments between the parties;these cases hold, rather,that the Board,.under certain circum-stances,will honor the decisions of arbitratorsTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding brought under Section 10(b) of the National Labor Relations Act,as amended, 29 U.S.C. Sec. 151,et seq.,herein called the Act, was heard pursuantto notice at Richmond, Virginia, on January 6, 7, 8, 9, and 10 and February 3 and 4,1964, with all parties present before Trial Examiner Lee J. Best Based upon a chargefiled on or about August 8, 1963, by Charles H Poindexter (an individual), hereincalled the Charging Party, the General Counsel of the National Labor Relations Boardon November 7, 1963, issued a complaint against Northside Electric Company (apartnership),herein called Respondent,alleging in substance that the Respondent onor about June 10, 1963, engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1) and (3) and Section 2(6) and (7) of the Act by dis-charging Charles H. Poindexter (employee) because of his membership in, assistanceto, and activities on behalf of, Local Union No. 666, International Brotherhood ofElectricalWorkers, AFL-CIO, herein called the Union, or because he engaged inconcerted activities with other employees for the purpose of collective bargaining orother mutual aid or protection, thereby discouraging membership in a labor organiza-tion, and interfering with, restraining, or coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act. The Respondent filed an answer theretoon November 15, 1963, denying that the Respondent is engaged in commerce withinthe meaning of Section 2(6) of the Act, and also denying all allegations of unfairlabor practices.As a further affirmative defense, the answer of Respondent alleges 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Poindexter was discharged for good cause, and that such issue has been fairlyand regularly processed, resolved, and settled pursuant to the collective-bargainingagreement between Respondent and the Union.All parties were represented by counsel, afforded full opportunity to be heard, toexamine and cross-examine witnesses, to introduce evidence pertinent to the issuesinvolved, to present oral argument on the record, and to thereafter file written briefswith the Trial Examiner, all of which have been given due consideration.Motionof counsel for the General Counsel to correct the transcript of record is herebygranted to the extent that on line 4, page 1152, the word "Coxon" is substituted forthe word "Poindexter," so that the question asked will read, as follows:Q.Now while Poindexter was shop steward, did Mr. Coxon ever ask you ifyou wanted the shop steward's job back?Upon the entire record in the case, and from my observation of the witnesseson the stand, I make the following:FINDINGS OF FACT1.BUSINESS OF RESPONDENTNorthside Electric Company is a partnership engaged in the electrical contractingbusiness with its principal office and place of business in Richmond, Virginia.Thepartners are J. B. Guedri, Sr., J. B. Guedri, Jr., Charles Millhiser II, Claire M. Rosen-baum, and Mildred M. Heltzer.During a representative period of 12 months im-mediately prior to issuance of the complaint herein, Respondent, in the course of itsbusiness operations, caused goods, materials, and products valued in excess of $50,000to be shipped to its place of business in the Commonwealth of Virginia directly fromsources outside Virginia; and during the same period performed services valued inexcess of $50,000 for other business enterprises engaged in the shipment of merchan-dise throughout the several States. I find, therefore, that Respondent is engaged incommerce within the meaning of Section 2(6) and (7) of the Act.II.LABORORGANIZATION INVOLVEDLocal Union No. 666, International Brotherhood of Electrical Workers, AFL-CIO,isa labor organization within the meaning of Section 2(5) of the Act, existing inwhole or part for the purpose of representing employees in dealing with employersconcerning grievances, labor disputes, wages, rates of pay, hours of employment,and conditions of work.Representatives of the Union include Business ManagerGrover W. Wiley, International Representative Frank W. Adams, and InternationalVice President H. B. Blankenship.III.ALLEGED UNFAIR LABOR PRACTICESA. Collective-bargaining agreementThe Respondent is a member of the Virginia Chapter, National Electrical Con-tractors'Association,Inc., and operates under the provisions of a collective-bargainingagreement between that association and Local Union No. 666, International Brother-hood of ElectricalWorkers, AFL-CIO.The current contract was entered intoMarch 18, 1947,and amended from time to time through March27, 1963, to re-main in effect untilApril 1,1965, and from year to year thereafter unless changedor terminated by either party notifying the other in writing at least 60 days priorto the anniversary date thereof as to the nature of any changes desired.The current contract contains provisions pertinent to the issues in this case, asfollows:ARTICLE I*Section 4.There shall be no stoppage of work either by strike or lockoutbecause of any proposed changes in this Agreement, or disputes over mattersrelating to this Agreement.All such matters must be handled as stated herein.Section 5.There shall be a joint conference committee of three (3) repre-senting the Union and three (3) representing the Employer. It shall meetregularly at such stated times as it may decide.However, it shall also meetwithin forty-eight (48) hours when notice is given by either party. It shallselect its own Chairman and Secretary. NORTHSIDE ELECTRICCOMPANY37Section 6.All grievances or questions in dispute shall be adjusted by theduly selected representatives of both parties to this Agreement. In the eventthat these two are unable to adjust any matters within forty-eight (48) hours,they shall refer same to the Joint Conference Committee.Section 7.All matters coming before the Committee shall be decided by amajority vote.Four (4) members of the Committee, two (2) from each ofthe parties hereto, shall be a quorum for the transaction of business, but eachparty shall have the right to cast the full vote of the membership and it shallbe counted as though all were present and voting.Section 8.Should this Committee fail to agree, or to adjust the matter,such shall then be referred to the Council on Industrial Relations for the Elec-tricalConstruction Industry for the United States and Canada.The decisionof the Council shall be final and binding on both parties hereto.ARTICLE IISection 8.1.TheUnion shall be the sole and exclusive source of referrals of appli-cants for employment.2.TheEmployer shall have the right to reject any applicants for employment.ARTICLE III*****Section 9.Journeymen in direct charge of work supervising or directingthree (3) or more journeymen shall be classified as foremen. Job foremenshall not take charge of more than one job at any time, nor more than ten (10)journeymen.On jobs where two (2) foremen are employed, the employershall employ a general foreman.A general foreman shall supervise no more than five (5) foremen on anyone job; however, a general foreman can supervise more than one (1) job atdifferent locationsOn jobs where a general foreman is employed, he shallsupervise all overtime work.******sSection 13.Workmen shall report at any job or shop in the jurisdiction oftheUnion at the regular starting time, and shall remain at work during theregular working hours, unless otherwise instructed by the employer.******sSection 19.The representative of the Union shall be allowed access to anyshop or job at any reasonable time where workmen are employed under theterms of this Agreement, and said representative shall be given the same passor button as was issued to workmen employed under this Agreement.*******Section 21.On jobs having a Foreman, workmen are not to take directionsor orders, or accept the layout of any job from anyone but the Foreman.The collective-bargaining agreement contains no provisions with respect to theappointment or duties of a shop steward, but article IX, bylaws of Local UnionNo. 666, reads, as follows:StewardsSec. 1.Stewards may be appointed at any shop or job in the jurisdictionof this Local Union by the Business Manager. Such Stewards shall workunder his direction and be subject to his authority.The Business Managermay remove any Steward at any time when he considers the best interests ofthe Local will be served thereby.Sec. 2.Duties of Stewards shall be:To have a copy of the IBEW Constitution, these bylaws, and WorkingAgreement and rules with them at all times.To see that Union membership is encouraged, and all workmen at theirrespective shops or jobs have paid up dues receipts or valid working cardsof the Local Union.To see that all overtime at any shop or job is equally and impartiallyallotted to the members employed there, insofar as practical.To report any encroachment upon the jurisdiction of this Local Union.To report to the Business Manager any violation of our laws, rules oragreements. 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo perform such other duties as may be assigned to them by the BusinessManager.Sec. 3.Stewards shall in no case cause a stoppage of work. In case ofany trouble on a job or at a shop, Stewards shall immediately notify the Busi-nessManager.B. Alleged discriminationThe Respondent was and still is engaged in the installation of electrical equip-ment in approximately 14 factory buildings of the Du Pont project at Spruance,Virginia.The worksite embraces more than 100 acres of land, and throughout thisarea the Respondent employs a number of separate working crews under the super-vision of foremen designated pursuant to article III, section 9, of the collective-bargaining agreement set forth above.All supervisors and employees on the job,from the electrical craft superintendent down to the lowest paid apprentice are mem-bers of the International Brotherhood of Electrical Workers, and have signed anobligation to abide by the constitution and laws of the I.B E.W. and its local unions;to further the purposes for which the I.B.E W. is instituted;and to bear true allegianceto it and not sacrifice its interest in any manner.By reason of this obligation andthe referral system upon which employees and members are dependent for theiremployment,all supervisors of the Respondent express an allegiance to the Unionequal to or greater than their legal obligation to the employer.From all the evi-dence in this case,I am convinced that the Respondent and all of its supervisors.are prounion in every respect,and desire to maintain the existing working agree-ment and relationship with the Union.It is practically inconceivable,therefore,that the Respondent has any desire or would attempt to discriminate in regard tohire or tenure of employment to discourage membership in this labor organizationA majority of the partners representing the Respondent herein are also loyal mem-bersof the I.B.E.W. Supervisors maintaining membership in Local No 666,I.B.E.W.,include Craft Superintendent Carland C. Horne, Assistant Superintendents.Clarence S. Coxon and Fred R Pettway, General Foremen Eddie King and ThomasW Stone, Jr., Foremen Albert S. Crouch, Jr., Emmett W. Gathright,Joseph E.Keller, Jr.,Wilmer G. Lester, Harry F. Zahn,and Thurlow R. ConwayThe latest employment of Charles H. Poindexter by the Respondent dates back toFebruary 1960, when Grover W. Wiley(businessmanager of Local No. 666)insisted that Poindexter be given another chance, although on at least two prioroccasions he had been discharged for cause from jobs at Continental Baking Com-pany and American Tobacco Company.He had also been discharged by Clarence S.Coxon(general foreman for E. C. Ernst Company)in 1956 or 1957 from originalconstruction work at the present Du Pont plant.In 1962 Poindexter was electedas a member of the executive board in Local No.666; and thereafter in November1962, was appointed by Business Manager Grover W. Wiley to represent the mem-bers of Local No. 666 as shop steward on the Du Pont job.He also continued to,work as a journeyman electrician for the Respondent at the hourly wage providedin the current collective-bargaining agreement.Prior to this appointment,Poindexterand Albert S. Crouch had been working together as a journeyman team under theso-called "Buddy System," and had become very close friendsCrouch received anappointment as foreman in October 1962, and was instrumental in securing theappointment of Poindexter as shop steward.Poindexter thereafter worked underthe supervision of Foreman Crouch until February or March 1963, when Crouchrequested his transfer to some other crew, because Poindexter's excessive absencefrom work on union business was reducing the effectiveness of his working crew.Crouch testifies that Poindexter did not work with tools on the job more than 2 hoursper day; and that his whereabouts were unknown most of the time, although he wasbeing paid for a full 8-hour day.Thereupon,General Foreman Thomas W. Stone,Jr.,with the concurrence of Assistant Superintendent Clarence S. Coxon, transferredPoindexter to the working crew of Foreman Emmett W Gathright at the ripe shooin the "bottom" near the gate.Thereupon,Pomdelter became very angry with,Foreman Crouch and declared that he was being crucified.Thereafter,while amember of Foreman Gathright's crew, Poindexter continued to spend most of histime roaming the entire working area,talking to employees, and interesting himself inmatters considered by him to be for the best interests of the Union;but no formalgrievances were ever submitted to the Employer or the Union under the grievanceprocedure provided in the contract.Foreman Gathright also complained and reportedthe situation to General Foreman Stone and Assistant Superintendent Coxon. It isadmitted by Poindexter himself that at a foremen'smeeting in March 1963, he wasgiven specific instructions to report to his foreman at any time he left his place ofwork, and also to report to the foreman in charge of any area into which he went NORTHSIDE ELECTRICCOMPANY39on union businessWith the latter instruction, however, he refused to comply,because Business Manager Wiley instructed him not to do so. Furthermore, he re-fused to divulge to supervisors of the Respondent the nature of his business whenaccosted in various working areas on the Du Pont job, and his answer to such inquireswas that he was engaged in union business, and preferred to look after it himself with-out assistance from supervisors of the Respondent.The acknowledged philosophy ofShop Steward Poindexter was that he was free as a matter of right to leave his placeof work at any time to go anywhere to discuss union matters with the employees of theRespondent.His fellow members of the Union, including members who were em-ployed as foremen or higher supervisors by the Respondent, seem to share the sameview that it was more important to protect and strengthen the prerogatives of theUnion than it was to promote the interests of their employer who actually paid thewages for work performed by the employeesFinally in the latter part of Aprilor early in May 1963, Poindexter was transferred to the working crew of ForemanJoseph E. Keller, who gave him positive instructions not to leave his job withoutfirst reporting and obtaining permission to do soFor a few days Poindexter compliedwith these instructions, but then reverted to his old habits of leaving his place ofwork at will without reporting to anyoneForeman Keller talked to him several timesand threatened to take punitive action if he did not stay on the job moreKellerreported the situation to General Foreman Stone. Stone discussed the situation withAssistant Superintendent Coxon; and Coxon in turn discussed it with Craft Super-intendent Carland C. Horne.Coxon finally made up his mind to discharge Poindex-ter, but preparatory thereto called Business Manager Grover W. Wiley and ShopSteward Poindexter to his office to discuss the situation.Business Manager Wiley triedto persuade Poindexter to resign his position as shop steward, and said: "Charlie,you are putting yourself in the position that you are definitely going to be fired, andthere will be nothing that the Union can do for you." Thereupon, Assistant Super-intendent Coxon told Poindexter in the presence of Business Manager Wiley that hewas definitely going to be fired unless the situation improved immediately.C. Events of June 7, 1963From the undisputed testimony of Foreman Joseph E. Keller, Jr., it appears thatCharles H. Poindexter left his work without permission during the morning of Fri-day, June 7, 1963, was absent for approximately 11/2 hours, but returned to work andwas present during the lunch period from 11:54 a.m. to 12:24 p.m. Immediatelyfollowing this lunch period, Foreman Keller conducted his working crew as a group,including Charles H. Poindexter, across the street to receive their paychecks.Fromthere Foreman Keller went to a foremen's meeting at the office of Assistant Super-intendent Clarence S. Coxon at I p.m , and left his working crew in charge of J. W.Hall as temporary foreman.Thereafter at 2 p in. Foreman Keller returned to workwith his crew and found that Charles H Poindexter was again absent, and did not re-turn to his work at any time during the remainder of that day.On Friday, June 7, 1963, Clarence S Coxon was acting as the electrical craftsuperintendent during the absence of Carland C. Horne.At 9.15 a.m. Coxon held astaff meeting in his office, and again at 1 p.m. held a meeting of all foremen on thejob.By reason of another meeting with a group of design engineers scheduled to beheld at 2 p in., he proceeded at that time to the trailer office of Area Engineer BobOlson in the vicinity of an old abandoned carpenter shop in the construction shoparea.While at this location, an efficiency inspector or work sampler of the Du PontCompany (Kemper P. Cline) approached him to inquire who was in charge of theold carpenter shop. This aroused the curiosity of Coxon, so he immediately proceededto this old building.Upon entry thereto, he discovered two juorneymen electricians(Charles B. Sprouse and Arthur C Faires) and Shop Steward Charles H. Poindexterengaged in conversation with no work going onSprouse and Faires were sittingdown and Poindexter was standing nearby.Neither was engaged in any work atthat time.Coxon inquired what was going on, and was informed by Sprouse andFaires that they were waiting for further instructions from their foreman (Harry F.Zahn), who was attending the foremen's meeting. Poindexter made no explanationof his presence there other than the usual contention that he was attending to unionbusiness.Coxon then departed, and Poindexter remarked to his companions- "Ireckon we'll hear about this " Thereafter, on Monday, June 10, 1963, the RespondentdischargedArthur C Faires, Charles B. Sprouse, and Charles H Poindexter forloafing on the jobThe termination record of Poindexter signed by C. S Coxonrecited that "This man was idle in the old carpenters' shop having conversation withtwo other men.He had no work or no business there." 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. Grievance procedure under the contractThereafter, on June 13, 1963, Business Manager Grover W. Wiley invoked aninvestigation and hearing before the joint conference committee pursuant to article I,sections 5 and 6, of the current collective-bargaining agreement.Faires and Sprouseat or before the hearing announced that they had no grievance to present, but thejoint conference committee beard all available evidence with respect to the dischargeof Charles H. Poindexter.After due investigation and deliberation, a ballot wastaken on the question whether Charles H. Poindexter was justifiably discharged.There were three ballots voting "No" and three voting "Yes."Consequently, thechairman declared a split decision.There was no appeal or referral thereafter tothe council on industrial relations for the Electrical Construction Industry for theUnited States and Canada, as provided for in article I, section 8, of the current work-ing agreement. In lieu thereof Poindexter on June 22, 1963, addressed a letter toInternational Vice President H. B. Blankenship, as follows:DEAR SIR AND BROTHER:Following is a running account of a situation thatnow existsbetween my Local and myself.Iwas appointed Steward by Brother Wiley on the Du Pont Job and sincehave run into trouble trying to enforce the agreement and By-Laws.While trying to enforce the Union Laws, I was fired by Brother Coxon whoisSuperintendent and a member of our Local. Several of the members work-ing there I have had to bring charges against because of their violation of ouragreement.BrotherWiley said the Contractor I was working for said if I didn't dropall charges, I would be sued.At the present I am unemployed. I am told Iam building a concrete wall around me because word gets around that otherContractors won't hire me.When I was fired from the Du Pont job, 41 mencame to the Union Hall the next morning.We aired our views and theyexpressed that they were satisfied with me as Steward.At the same time themen were asked if they left the job on their own accord or if the Steward toldthem to leave.Everyone agreed he left because the Steward was fired and notthat they were told to leave.Everyone agreed he left because the Steward wasfired and not that they were told to leave or walk off.They were told to goback to work because I was to go before the Grievance Committee. TheGrievance Committee met and their decision was split 3 to 3.About a weeklater I was called by Brother Wiley and told he was getting all the Officers to-gether because Brother Frank Adams was in town and he wanted to discuss afew things and maybe touch on the decision of the Grievance CommitteeAtthismeeting I felt as if I was on trial.The discussion about the GrievanceCommittee lasted about 2 hours.Please at your earliest moment look into this case as I feel that I now needlegal adviceYours truly,(S)CHARLES H. POINDEXTER.Thereupon, the International vice president referred the matter to InternationalRepresentative Frank W. Adams, requesting him to make a thorough investigationof the circumstances and to furnish advice to Charles H. Poindexter.After makingsuch an investigation, International Representative Adams on July 6, 1963, posteda letter to Poindexter, as follows:DEAR SIR AND BROTHER: Pursuant to letter of assignment from Vice PresidentBlankenship dated June 26, 1963, following receipt of your letter to him datedJune 22, 1963, in regards to you being fired from the Du Pont job I have madea very careful investigation.You are aware of the fact that I was exposed to a discussion of the circum-stances surrounding your experience in a meeting at the Local Union officewhen you were present, following which I went out in the hall with you andtried to give you some friendly advice to drop the issue because to pursue itfurther would only add insult to injury and you would be the loser in the end.My further investigation has confirmed those things suspected and said toyou on the above mentioned occasion. I will now say that I want to add em-phasis to my previous advice on this matter.The circumstances leading up to the time you were fired and those followingwhich involve questionableacts onyour part all of which you are fully awarebecause I talked with you about them, prompts me to again advise you to drop NORTHSIDE ELECTRICCOMPANY41the issue.You are not to assume from this advice that a Steward is condemnedfor trying to see that our working rules and laws are lived up to when he goesabout the matter according to the limited authority vested in him.The Local Union is advised by a copy of this letter not to assist you anyfurther with this issue.Remember the advice is that to pursue this issue further can only hurt youand cast reflection on the innocent.Good luck.Fraternally yours,cc:Vice President BlankenshipMr. G. W. Wiley, Business ManagerLocal Union No. 666 IBEW(S)FRANKW ADAMS,Frank W. Adams,International Representative.Pursuant to charges filed by Clarence S. Coxon before the International Union,Charles H. Poindexter was tried, convicted, and disciplined by a decision of Inter-national Vice President H. B. Blankenship on January 3, 1964, as follows:DECISION OF H. B. BLANKENSHIP ON CHARGES FILED AGAINSTCHARLES H. POINDEXTER BY CLARENCE S. COXONClarence S. Coxon, a member of Local Union 666, filed charges with thisoffice under date of September 20, 1963, against Charles H. Poindexter, a mem-ber of the Executive Board of Local Union 666, alleging violation of Arti-cle XXVII, Section 2, sub-sections 8, 15, and 19 of the IBEW Constitution andArticle IX, Section 3 of the Local Union by-laws.At the hearing on the charges,Coxon withdrew the charge of violating Article XXVII, Section 2(8) of theIBEW Constitution.A hearing on these charges was conducted in Richmond, Virginia on Novem-ber 20, 1963, by International Representative F E Clark.At the hearing, James A. Creamer, Jr , acting as counsel for Poindexter,raised the point that the charges had not been timely filed as required by ourConstitution.He also demanded, at the hearing, that the hearing on the chargesbe postponed.Evidence shows that Coxon was not aware of the alleged violations untilSeptember 5, 1963.He filed charges on September 20, 1963.The chargeswere timely.Poindexter was sent a copy of the charges filed against himon September 25, 1963.On October 16, 1963 he replied to those charges.He received notice of the hearing date on November 7, 1963.He did notrequest a delay in the hearing until the hearing had begun on November 20,1963.Representative Clark properly refused to grant the delay.Testimony and evidence produced at the hearing shows conclusively that theactions of Poindexter have severly damaged the reputation of the IBEW andLocal Union 666. It has reflected on the good name of each of its members.He has pursued this course against the advice and counsel of many of theofficers and members of the IBEW. The IBEW and its members are proudof the reputation as a responsible organization that has been established throughmore than 70 years of dealing with the employer and his customers.Wecannot permit any one to remain in a position to continue to render such damage.DECISIONCharles H. Poindexter is guilty of violating Article XXVII, Section 2, sub-sections 15 and 19 of the IBEW Constitution and Article IX, Section 3 of theby-law of Local Union 666.He is hereby removed from his office as a member of the Executive Boardof Local Union 666 and shall not be permitted to serve as an officer, or as asteward, of any IBEW local union for a period of five (5) years from the dateof this decision.Decision rendered:January 3, 1964.(S)H. B. BLAN*ENSHIP,H. B. Blankenship,InternationalVice President. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUDINGFINDINGSIt is clear from all the evidence in this case that Charles H. Poindexter was dis-charged for neglecting his work as an employee of the Respondent-not for thepurpose of discouraging membership in the Union.The Respondent partners andall of their supervisors profess loyalty to the trade union movement and seeks topromote the practices and procedures of collective bargaining.Officials of the Unionattest to the fact that Respondent has never exhibited any hostility to the union organ-ization or its membership.It is clear that as shop steward, Charles H. Poindexter was merely an assistant tothe business manager of Local 666, and was not authorized to exercise any super-vision whatever over the employees of the Respondent during working hours.Onlyby consent of the employer may an employee perform the duties of shop stewardon company time, if it interferes with duties to be performed for such employer.The Respondent herein had a legal right to restrict the activities being performed onbehalf of the Union during working hours by Shop Steward Charles H. Poindexter,unless such restrictions be imposed to discourage membership in a labor organization.The Respondent clearly had no such motive.Neither can it be said that Poindexteras an individual employee was engaged in activities protected by Section 7 of the Act.,Furthermore, the existing collective-bargaining agreement provided a procedurefor the initial processing of grievances and disputes before a joint conference com-mittee, and thereafter a final determination by referral to the council on industrialrelations for the Electrical Construction Industry for the United States and Canada,whose decision would be final and binding upon all the parties.After the joint con-ference committee herein failed to reach an agreement, the matter could well havebeen referred to the council on industrial relations for a final decision, but the Unioncame to the conclusion that there was no merit in the contentions of Poindexter, andadvised him to drop the issue.Nevertheless, Poindexter disregarded such advice andfiled a charge on August 8, 1963, alleging unfair labor practices against the Respond-ent.The real issue in the case appears to be the determination of what rights andprivileges should be accorded to a shop steward to attend to union business duringworking hours at the expense of an employer. It seems clear that such an issue mustbe determined through the processes of collective bargaining, and not by the filing ofunfair labor practice charges before the National Labor Relations Board. The existingcollective-bargaining agreement provides procedures and machinery for the deter-mination of such disputes and should be followed.2RECOMMENDED ORDERUpon the basis of the foregoing findings and conclusions, and upon the entirerecord in the case, I recommend that the complaint be dismissed in its entirety.1SeePathe Laboratories, Inc.,141 NLRB 1290.2 SeeSpielberg Manufacturing Company,112 NLRB 10,80; andDenver-Chicago TruckingCompany, Inc.,132 NLRB 1416.Central Maine Power CompanyandInternational Brotherhoodof Electrical Workers,AFL-CIO,Petitioner.Case No. 1-7?C-80692.February 15, 1965DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hearing Officer John R. Cole-man. The Hearing Officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed. Thereafter, Employer andPetitioner filed briefs.151 NLRB No. 4.